DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on June 2, 2020 regarding Application No. 16/889,801.  Claims 1-8 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. in US 2010/0220071 A1 (hereinafter Nishihara) in view of Lin in US 2012/0206376 A1 (hereinafter Lin).

Regarding claim 1¸Nishihara teaches:
A protection structure for electrostatic discharge, comprising (A protection structure for electrostatic discharge, comprising; Fig. 2A and [0049], see also Figs. 1A-B, 2B, and 3 and [0009]): 
a substrate, having a touch sensing pattern, and the touch sensing pattern having sensing strings (a substrate 2, having a touch sensing pattern 5, and the touch sensing pattern 5 having sensing strings 5a and 5b; Fig. 2A and [0049], see also Fig. 1A); 
a signal wire pattern, having conductive wires, and each conductive wire electrically connecting one of the sensing strings (a signal wire pattern 7, having conductive wires 7, and each conductive wire 7 electrically connecting one of the sensing strings 5a and 5b, Fig. 2A, [0045], [0048], and [0049], see also Fig. 1A and [0043]); 
a protective ring, formed at a peripheral zone of the substrate and around the touch sensing pattern (a protective ring 8, formed at a peripheral zone of the substrate 2 and around the touch sensing pattern 5; Fig. 2A and [0049], see also Figs. 1A-B, 2B, and 3).
	However, it is noted that Nishihara does not teach:
micro-blocks, disposed in the protective ring, having electric conductivity, wherein a gap is disposed between every adjacent two of the micro-blocks for insulation.
	Lin teaches:
micro-blocks, disposed in a protective area, having electric conductivity, wherein a gap is disposed between every adjacent two of the micro-blocks for insulation (micro-blocks 42a, disposed in a protective area 42, having electric conductivity, wherein a gap C2 is disposed between every adjacent two of the micro-blocks 42a for insulation; see Figs. 1 and 3-6, [0007], [0022], [0025], and [0026], see also [0001]-[0004] and claims 1-6; note: “Y trace” in [0022] appears to be misidentified by element number 42a rather than 41a as shown in Fig. 4).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the protection structure taught by Nishimura to include: the features taught by Lin, such that Nishihara as modified teaches: micro-blocks, disposed in the protective ring, having electric conductivity, wherein a gap is disposed between every adjacent two of the micro-blocks for insulation (the protective ring taught by Nishihara combined with the micro-blocks, protective area, and gap taught by Lin), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, a protection structure taught by Lin ([0025], see also [0001]-[0003]) is comparable to the protection structure taught by Nishihara because they are both protection structures.  Therefore, it is within the capabilities of one of ordinary Nishihara to include: the features taught by Lin, with the predictable result of providing a protection structure including the features taught by Lin.

	Regarding claim 2, Nishihara as modified by Lin teaches:
The protection structure of claim 1.  
	However, it is noted that Nishihara as modified by Lin does not teach:
wherein the protective ring is greater than 5.5mm in width,
but which would have been obvious to one of ordinary skill in the art to include since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use.

	Regarding claim 3, Nishihara as modified by Lin teaches:
The protection structure of claim 1, wherein each of the micro-blocks is hexagonal, triangular, rectangular, trapezoidal or circular in shape (Lin: wherein each of the micro-blocks 42a is hexagonal, triangular, rectangular, trapezoidal or circular in shape; Figs. 5 and 7-9, [0004], [0005], [0022], and [0026], see also claims 1 and 2; note: it appears that the figure number corresponding to “triangular shapes” in [0026] is misidentified as FIG. 6 rather than FIG. 7).  

	Regarding claim 4, Nishihara as modified by Lin teaches:
The protection structure of claim 3, wherein the micro-blocks comprises two or more of hexagon, triangle, rectangle, trapezoid or circle in shape (Lin: wherein the micro-blocks 42a comprises two or more of hexagon, triangle, rectangle, trapezoid or circle in shape; Figs. 5 and 7-9, [0004], [0005], [0022], and [0026], see also claims 1 and 2; note: it appears that the figure .  

	Regarding claim 5, Nishihara as modified by Lin teaches:
The protection structure of claim 1, wherein the gap is above 25µm in width (Lin: wherein the gap C2 is above 25µm in width; [0022] (“C2… has a line with of about 30µm”)).  

	Regarding claim 6, Nishihara is modified in the same manner and for the same reason set forth in the discussion of claim 1 above.  Thus, claim 6 is rejected under similar rationale as claim 1 above.
	However, it is noted that claim 6 differs from claim 1 above in that the following is recited:
a protective ring being an insulative sheet.
	Nishihara as modified by Lin teaches:
a protective ring being an insulative sheet (Nishihara: a protective ring 8; Fig. 2A and [0049], see also Figs. 1A-B, 2B, and 3; Lin: a protective area 42 being an insulative sheet 5 (i.e., insulative sheet 5 of protective area 42); Figs. 1-6, [0021], [0022], and [0025], and claims 1, 4, 5, and 7-9, see also [0001]-[0004] and [0008]).

	Regarding claim 7, this claim is rejected under similar rationale as claim 2 above.

	Regarding claim 8, Nishihara as modified by Lin teaches:
The protection structure of claim 6, wherein the insulative sheet is made of polycarbonate (PC), polyester (PET), polymethyl methacrylate (PMMA) or cycloolefin copolymer (COC) (Lin: wherein the insulative sheet 5 is made of polycarbonate (PC), polyester .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/17/2022